 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                        OAKLAND DIVISION
 5

 6

 7 SCOTT JOHNSON,                                       Case No: C 18-4434 SBA
 8                 Plaintiff,                           ORDER OF CONDITIONAL
                                                        DISMISSAL
 9         vs.
10
     HLDM ASSOCIATES, INC., a California
11 Corporation; and Does 1-10,

12                 Defendants.
13

14

15          The Court having been notified of the settlement of this action, and it appearing that
16   no issue remains for the Court’s determination,
17          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
18   DISMISSED with prejudice. In the event that the settlement is not reached, any party may
19   move to reopen the case and the trial will be rescheduled, provided that such motion is filed
20   within 60 days of this order. All scheduled dates, including the trial and pretrial dates, are
21   VACATED.
22          IT IS SO ORDERED.
23   Dated: 7/15/19                                    ______________________________
24
                                                       SAUNDRA BROWN ARMSTRONG
                                                       Senior United States District Judge
25

26

27

28
